FOURNET, Chief Justice.
This Court, being without appellate jurisdiction of the cause under Section 10 of Article 7, Louisiana Constitution of 1921, suit for damages for physical injuries to one of the plaintiffs and for other damages sustained by both plaintiffs arising out of the same circumstances, is authorized to transfer the appeal to the court having jurisdiction thereof. Act No. 19 of 1912; see Sibley et al. v. Petty Realty Co., 215 La. 597, 41 So.2d 230; Spearman v. Toye Bros. Auto & Taxicab Co., 164 La. 677, 114 So. 591.
For the reasons assigned, the appeal in this case is transferred to the Court of Appeal, First Circuit, the record to be transmitted there by the appellants within thirty days; otherwise the appeal will be dismissed at their cost.